Title: To Alexander Hamilton from William Macpherson, 3 January 1799
From: Macpherson, William
To: Hamilton, Alexander



Philadelphia Jany. 3, 1799
Dear Sir

The Secretary at War not having in his possession the Drafts you wish to obtain, I applied to Captain Hill—who after taking some Days to deliberate offers to furnish a Plan—with the condition that a Copy shall not be taken of it—for 600 Dollars. As this Sum is infinitely beyond what I supposed he would demand—I must beg to hear from you again before I say any thing more to him. “Its to be understood, that this Draft is to commence at Sandy Hook—comprehend Amboy, Staten Island, the North River as far as Greenwich —from thence to Blackwels Island, with part of Long Island—the works erected—as well as those contemplated by the British during the War, Soundings etc.”
I shall at all times be happy to receive your commands and pray you to believe me
Most sincerely yours.

W Macpherson

